DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment field September 27, 2022, amended claims 1-8; canceled claims 9-11 and new claims 12-23 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first claim conduit" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected as being necessarily dependent upon claim 21.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 12-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,951,274 to Adams et al.
In regard to claim 1, Adams et al. disclose an endoscope comprising: an insertion section 191 having a tube comprising: a first tube conduit 198/196 extending longitudinally from a distal end side to a proximal end side of the tube in a longitudinal direction; a second tube conduit 196/197 extending longitudinally from the distal end side to the proximal end side of the tube (see Figs. 6, 8); a first tube communication hole 149/169 formed on an outer peripheral surface of the tube, the first tube communication hole allowing the first tube conduit to fluidly communicate with an outside of the tube (See Figs. 5-7 and Col. 14, Lines 19-32); and a second tube communication hole 161/159 formed on the outer peripheral surface of the tube offset longitudinally from the first communication hole, the second communication hole communicating with the second tube conduit (See Figs. 5-7 and Col. 10, Line 61 – Col. 11, Line 55), a frame member 121 comprising: a first frame conduit 145 into which the tube is inserted; and a second frame conduit 301 which allows the first frame conduit to fluidly communicate with an outside of the frame; and a third frame conduit 281 which allows the second tube conduit to fluidly communicate with the outside of the frame; and a spacer 201/211/214 mounted on the outer peripheral surface of a proximal end side of the tube, the spacer being positioned in the first frame conduit tube such that the first tube communication hole and the second frame fluidly communicate with each other and the second tube communication hole and the third frame conduit fluidly communicate with each other (See Figs. 4-7).  
In regard to claim 7, Adams et al. disclose an endoscope, further comprising a lid body 201 provided proximally relative to the proximal end side of the tube, the lid body engaging the frame so as to close a proximal opening of the first tube conduit (see Figs. 4-6, 9 and Col.12, Line 8 – Col. 13, Line 11).
In regard to claim 8, Adams et al. disclose an endoscope, wherein the tube is a multi-lumen tube having a plurality of lumens, the plurality of lumens including the first tube conduit and the second tube conduit (See Fig. 8).  
	In regard to claim 12, Adams et al. disclose an endoscope, wherein the first tube communication hole and the second frame conduit are configured to feed a fluid from the proximal end side to the distal end side (see Col. 14, Lines 19-32), and the second tube communication hole and the third frame conduit are configured to insert a treatment tool (See Col. 13, Line 12 – Col. 14, Line 18).  
In regard to claim 13, Adams et al. disclose an endoscope, wherein the first tube communication hole comprises a plurality of first tube communication holes and the first tube conduit comprises a plurality of first tube conduits, each of the plurality of first tube communication holes formed on the outer peripheral surface of the tube, the plurality of first tube communication holes allowing a respective one of the plurality of first tube conduits to fluidly communicate with an outside of the tube (See Figs. 4-7 and Col. 14, Lines 19-32),
In regard to claim 14, Adams et al. disclose an endoscope, wherein a first opening of the second tube communication hole and a second opening of the third frame conduit are configured to face each other (See Figs. 4-7).
In regard to claim 15, Adams et al. disclose an endoscope, wherein the lid body having a seal for sealing the proximal opening of the first tube conduit (see Figs. 4-6, 9 and Col.12, Line 8 – Col. 13, Line 11).
In regard to claim 16, Adams et al. disclose an endoscope, wherein the lid body being configured to pass one or more of an image guide bundle, a light guide bundle and a wire through one or more respective openings formed in the lid body (see Figs. 4-6, 9 and Col.12, Line 8 – Col. 13, Line 11).
In regard to claim 17, Adams et al. disclose an endoscope, the lid body is configured to restrict a motion of the tube along a longitudinal direction and to restrict a rotation of the tube around a radial direction (see Figs. 4-6, 9 and Col.12, Line 8 – Col. 13, Line 11).
In regard to claim 18, Adams et al. disclose an endoscope, wherein the tube is inserted into one of a side view type endoscope and an oblique view type endoscope (See Figs. 1-4).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   The device of Adams et al. is fully capable of being inserted into a trocar with viewing means, and thus as broadly as claimed, would be inserted into a “side view type endoscope”.  
In regard to claim 19, Adams et al. disclose an endoscope, wherein the first tube communication hole and the second tube communication hole allowing each of the first and second tube conduits to separately fluidly communicate with the outside of the tube (See Figs. 4-6).
In regard to claim 20, Adams et al. disclose an endoscope comprising: a frame 121 having a common conduit ; a tube 191 inserted in the common conduit; and a seal 271 for sealing a first passage from a second passage; the first passage comprising: a first tube conduit 196/197 formed in the tube to extend longitudinally from a distal end side to a proximal end side of the tube; a first communication hole 161/159 formed on an outer peripheral surface of the tube at a first position inside the common conduit, the first communication hole being in fluid communication with the first tube conduit; and a first frame conduit 281/211 formed in the frame, the first frame conduit being in fluid communication with the first communication hole and the first tube conduit; the second passage comprising: a second tube conduit 198/196, different from the first tube conduit, formed in the tube, the second tube conduit extending longitudinally from the distal end side to the proximal end side of the tube; a second communication hole 169 formed on an outer peripheral surface of the tube at a second position inside the common conduit, the first and second positions being longitudinally offset from each other, the second communication hole being in fluid communication with the second tube conduit; and a second frame conduit 301 formed in the frame, the second frame conduit being in fluid communication with the second communication hole and the second tube conduit (See Figs. 4-7).  
In regard to claim 21, Adams et al. disclose an endoscope, further comprising a lid body 261 provided proximally relative to the proximal end side of the tube, the lid body engaging the frame so as to close a proximal opening of the first frame conduit (See Figs. 4-6 and 9 and Col. 13, Line 37 – Col. 14, Line 18).  
In regard to claim 22, Adams et al. disclose an endoscope, wherein the lid body being configured to pass one or more of an image guide bundle, a light guide bundle and a wire through one or more respective openings formed in the lid body (See Figs. 4-6 and 9 and Col. 13, Line 37 – Col. 14, Line 18).  
In regard to claim 23, Adams et al. disclose an endoscope, wherein the first communication hole and the second frame conduit are configured to feed a fluid from the proximal end side to the distal end side, and the second communication hole and the second frame conduit are configured to insert a treatment tool (See Figs. 4-7).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-8 and 12-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
10/5/2022